PAYNE, J.,
CONCURRING:
¶ 10. Because of our very limited standard of review in regard to factual findings of the Workers’ Compensation Commission, I am compelled to concur in the majority opinion which grants no additional relief to the worker. I would note that we here seem to ignore the fact of continued pain as an element of disability. Our Court does look to this factor in determining whether earning capacity has been diminished, as well as recognizes that pain is a crucial factor to be considered when evaluating medical disability. See McGowan v. Orleans Furniture, Inc., 586 So.2d 163, 167 (Miss.1991) and Cooper Lighting HID v. Brisco, 749 So.2d 199(¶ 7) (Miss.Ct.App.1999). Just because a person is able to grit his teeth and continue on the job, albeit experiencing pain from his injury, does not negate the fact that his employer is responsible for the effects of the injury from his employment. I would urge the Commission to remember that there is more to an injury than just a percentage number assigned by a doctor. Disability should be determined by a totality of the circumstances.
LEE, IRVING, and CHANDLER, JJ., JOIN THIS SEPARATE OPINION.